          Case 1:20-cv-04601-KPF Document 42 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ROBERT KALFUS,

                                Plaintiff,                  Docket No. 1:20-cv-04601 (KPF)

       - against -


GOD’S WORLD PUBLICATIONS, INC.

                                Defendant.



                                              ORDER

       WHEREAS, on November 13, 2020, the Court directed Plaintiff Robert Kalfus to post a

bond with the Clerk of Court in the amount of $5,000.00 pursuant to Local Civil Rule 54.2;

       WHEREAS, on December 2, 2020, the Clerk entered a Cashiers Office Registry Deposit

indicating receipt of the $5,000.00 bond from Plaintiff on December 1, 2020 (Receipt Number

51004);

       WHEREAS, on March 15, 2021, the parties filed a Stipulation of Dismissal of Civil

Action With Prejudice under Fed.R.Civ. 41(a)(1)(A)(ii), each party to bear its own costs,

expenses and attorneys’ fees [Dkt. No. ];

       WHEREAS, on March 15, 2021, Plaintiff filed an application for an order directing the

Clerk of Court to refund the $5,000.00 bond, upon consent of Defendant God’s World

Publications, Inc. [Dkt. No. ];

       THEREFORE, IT IS HEREBY ORDERED that the Cashier’s Office of the Clerk of

Court return the $5,000.00 bond to Plaintiff. The Cashier’s Office shall make the check payable
           Case 1:20-cv-04601-KPF Document 42 Filed 03/16/21 Page 2 of 2




to “Liebowitz Law Firm, PLLC, as Counsel for Robert Kalfus” and mailed to the following

address:

       Liebowitz Law Firm, PLLC
       c/o Laura Bivona, Finance Coordinator
       70 Pell Place, Unit 2
       Bronx, New York 10464-1514




Dated: March 16, 2021
       New York, New York
                                                         SO ORDERED.



                                                         ______________________________
                                                         Katherine Polk Failla (U.S.D.J.)
